Citation Nr: 0014728	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-00 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $20,736.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from August 1944 to 
October 1945 and from November 1950 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in August 1997, by the 
Committee on Waivers and Compromises (COWC) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).



FINDINGS OF FACT

1. In October 1979, the appellant was awarded nonservice-
connected pension benefits.

2. The appellant consistently reported that he received no 
income from 1989 to 1992.

3. In November 1992, VA received confirmation by Income 
Verification Match, that the appellant had received income 
starting in January 1989 which had not been reported.  The 
RO readjusted the appellant's benefits and an overpayment 
was created. 

4. In March 1997, the appellant was notified that the 
overpayment resulting from his failure to report earned 
income from 1989 to 1992 was $20,736.00.

5. The appellant's failure to accurately report earned income 
starting in January 1989 is reflective of a willful 
failure to disclose a material fact with the intent of 
obtaining or retaining eligibility for VA benefits.


CONCLUSION OF LAW

The misrepresentation on the part of the appellant in the 
creation of the overpayment of pension benefits precludes 
waiver of recovery.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.965(b)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the appellant has not indicated that 
there are any records of probative value that are available 
and that have not already been included in the claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a), has been satisfied.

Before proceeding to discuss the merits of the appellant's 
appeal, it may be useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides that 
the granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of his debt.  
In this regard, the record reflects that, in August 1997, the 
COWC denied the appellant's request for such a waiver based 
upon its determination that the appellant failed to report 
countable income starting in 1989 and that waiver of the debt 
was, therefore, denied.  For his part, the appellant denies 
that he has worked since 1966 and further has indicated that 
it would be a financial hardship to be required to repay the 
overpayment.  

After review of the record, the Board must conclude that the 
appellant knowingly submitted Eligibility Verification 
Reports (EVR's) which were inaccurate with respect to his 
countable income for pension eligibility purposes.  While he 
has argued that he has not worked since 1966, an Income 
Verification Match revealed that the appellant received 
earned income from 1989 to 1992.  The Board further notes 
that the appellant has been receiving pension benefits for a 
number of years and has clearly been aware of the necessity 
to accurately report his income. 

In view of the above facts, the Board finds the assertions 
with respect to the appellant's income to be untenable.  
Indeed, after having been through the process over a period 
of years, including the receipt of numerous pension award 
letters in conjunction with these benefits, which included 
the instructions for the EVRs and contained ample indication 
of the necessity to report any income he might have been 
receiving, his assertions to the effect that he has not 
worked since 1966 are not deemed to be credible.  Although he 
has been provided with several opportunities to submit 
evidence to rebut the finding of his receipt of unreported 
income, no additional evidence has ever been submitted.  The 
appellant simply has not provided an adequate excuse or 
explanation for his failure to report all countable income on 
his EVR's. 

In view of the history of the appellant's experiences with 
respect to his receipt of pension benefits and the lack of 
any additional evidence to serve as an excuse for his 
actions, the Board must conclude that his failure to report 
the additional earned income as having been undertaken with 
the "intent to seek an unfair advantage" as well as with 
"knowledge of the likely consequences...".  Accordingly, 
and since his actions did result in a loss to the government, 
the appellant is properly characterized as having acted in 
"bad faith," and waiver of recovery of his debt is, 
therefore, precluded.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(b)(2).




	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

